DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 03/22/2021.  Claims 1-2, 4-5, 8-11, 13-14 and 17-19 have been amended. Claims 3 and 12 are cancelled. No claim has been newly added. Claims 1, 2, 4-11 and 13-20 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Chun (US. Pub. No. 2017/0075640) has been used for new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-13, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2016/0132074, hereinafter “Kim”) in view of Chun et al. (US. Pub. No. 2017/0075640, hereinafter “Chun”).
As to claims 1 and 10,    (Currently Amended) Kim discloses an electronic device [figure 2A, “100”], associated with its method, comprising:
a housing [figure 2A, “101a-b”] comprising a first housing [figure 2A, “101a”] and a second housing [figure 2A, “101b”]; 

a first display [figure 2D, “251a-b” exposed to an outside through first area “251a” and second area “251b”] exposed to an outside through a first area of the first housing and a second area of the second housing;
a second display [figure 2C, “251c” exposed to the outside through a third area “251c”] exposed to the outside through a third area, which faces away from the first area, of the first housing [figure 2C, “251c” faces away from first area “251a”];
a first sensor [figure 1A, sensing unit “140”] configured to detect a folding angle formed between the first housing and the second housing [paragraph 211, sensing unit “140” senses an inclined degree (folded degree)];
a memory [figure 1A, memory “170”] configured to store a plurality of first images corresponding to a plurality of folding angles, respectively [paragraph 67, to store data to support various functions]; and
at least one processor [figure 1A, controller “180”] configured to:
acquire information of the folding angle, through the first sensor [figure 9, paragraphs 211 and 257-259, “140” senses an inclined degree]; and
display the image on the at least one display [figure 9, display image on at least one display].
Kim does not disclose to in response to the folding angle being a first angle less than a reference angle, display, via the second display, a first image including a first object corresponding to the first angle that is less than the reference angle among the plurality of the 
a second angle greater than the reference angle, display, via the first display, a second image including a second object corresponding to the second angle that is greater than the reference angle among the plurality of the and
while the folding angle is being changed from the first angle to the second angle, gradually change the first object to the second object in at least one of a size or a shape of the first object according to the folding angle


Chun teaches an electronic display [figure 1, “101”] comprises at least one processor [figure 1, processor “120”] configured to in response to the folding angle being a first angle less than a reference angle, display, via the second display, a first image including a first object corresponding to the first angle that is less than the reference angle among a plurality of 
in response to the folding angle being a second angle greater than the reference angle, display, via the first display, a second image including a second object corresponding to the second angle that is greater than the reference angle among the plurality of the and
while the folding angle is being changed from the first angle to the second angle, gradually change the first object to the second object in at least one of a size or a shape of the first object according to the folding angle [figure 11A, while the folding angle is being changed from first angle to second angle, gradually changed the first object to the second object in the size of the object according to the folding angle].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Kim to in response to the folding angle being a first angle less than a reference angle, display, via the second display, a first image including a first object corresponding to the first angle that is less than the reference angle among the plurality of the images, in response to the folding angle being a second angle greater than the reference angle, display, via the first display, a second image including a second object corresponding to the second angle that is greater than the reference angle among the plurality of the images, and while the folding angle is being changed from the first angle to the second angle, gradually change the first object to the second object in at least one of a size or a shape of the first object according to the folding angle, as taught by Chun, in order to provide various functions for a user by utilizing the measured angle (Chun, paragraph 6).
As to claims 2 and 11,    (Currently Amended) Kim, as modified by Chun, discloses the electronic device of claim 1, wherein the plurality of 
As to claims 4 and 13,    (Currently Amended) Kim, as modified by Chun, discloses the electronic device of claim 1, wherein the at least one processor is further configured to,
if the folding angle ranges from a first folding angle to a second folding angle, identify the second display as the display to display the first image [Kim, figure 9, identify the second display “251c” to display image “911-913”], and
if the folding angle ranges from the second folding angle to a third folding angle, identify the first display as the display to display the second image [Kim, figure 9, identify the first display “215a-b” to display image “902-905”].
As to claims 6 and 15,    (Previously Presented) Kim, as modified by Chun, discloses the electronic device of claim 1, further comprising:
a second sensor [Kim, paragraph 63, sensing unit “140” may includes other types of sensors, such as a touch sensor, an acceleration sensor, a magnetic sensor, a gyroscope sensor, a motion sensor…, paragraph 158, region “251a-b” may include various sensors (for instance, a touch sensor, a fingerprint sensor, a proximity sensor, a motion sensor…)] configured to detect an angle of the electronic device in relation to a face of Earth [Kim, paragraph 211, senses an inclined degree (folded degree) based on a ground level],
wherein the memory is further configured to store a plurality of second images corresponding to the folding angles and angles of the electronic device in relation to the face of the Earth [Kim, figures 8A-B, a plurality of second images corresponding to the folding angles based on a ground level], and
the at least one processor is further configured to,

identify an image corresponding to the folding angle and the angle of the electronic device, among the plurality of second images [Kim, figures 8A-B, identify an image corresponding to the folding angle], and
display the image corresponding to the folding angle and the angle of the electronic device, on at least one display [Kim, figures 8A-B].
As to claims 8 and 17,    (Currently Amended) Kim, as modified by Chun, discloses the electronic device of claim 1, wherein the at least one processor is further configured to generate the plurality of 
As to claims 9 and 18,    (Original) Kim, as modified by Chun, discloses the electronic device of claim 8, wherein the at least one processor is further configured to,
acquire an original image [Kim, figure 41, acquire an original object “4102”],
display the original image on the first display or the second display [Kim, figure 41, display the original object “4102” on first display], and 
generate the plurality of first images, based on a user input for the original image [Kim, figure 41, generate the plurality of first images based on “4102”].
As to claim 19,    see the above discussion of claim 1.
As to claim 20.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chun, as applied to claims 1 and 10 above, further in view of Lee et al. (US. Pub. No. 2016/0034047, hereinafter “Lee”).
As to claims 5 and 14,    (Currently Amended) Kim, as modified by Chun, discloses the electronic device of claim 1.
Kim, as modified by Chun, does not disclose wherein the at least one processor is further configured to,
if the folding angle ranges from a fourth folding angle to a fifth folding angle, identify the second display as at least one display to display the first image,
if the folding angle ranges from the fifth folding angle to a sixth folding angle, identify the first display and the second display as the at least one display to display the first image and the second image, and
if the folding angle ranges from the sixth folding angle to a seventh folding angle, identify the first display as the at least one display to display the second image. 
Lee teaches an electronic device [figure 1, “10”], wherein at least one processor [figure 2, controller “130”] is further configured to,
if the folding angle ranges from a fourth folding angle to a fifth folding angle, identify the second display as at least one display to display the first image [figure 41, 45o to 90o, identify the second display to display the first image],
if the folding angle ranges from the fifth folding angle to a sixth folding angle, identify the first display and the second display as the at least one display to display the first image and the second image [figure 41, 90o to 135o, identify the first display and the second display to display the second image], and
o to 160o, identify the first display to display the image].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Kim to identify if the folding angle ranges from a fourth folding angle to a fifth folding angle, identify the second display as at least one display to display the first image, if the folding angle ranges from the fifth folding angle to a sixth folding angle, identify the first display and the second display as the at least one display to display the first image and the second image and if the folding angle ranges from the sixth folding angle to a seventh folding angle, identify the first display as the at least one display to display the second image, as taught by Lee, in order to control the display of the layout so that the representation of the at least one object corresponds to the sensed unfolding motion (Lee, abstract).
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chun, as applied to claims 1 and 10 above, further in view of Hawthorne et al. (US. Pub. No. 2018/0330535, hereinafter “Hawthorne”).
As to claims 7 and 16,    (Previously Presented) Kim, as modified by Chun, discloses the electronic device of claim 1.
Kim, as modified by Chun, does not disclose a gaze detector configured to detect a gaze direction of a user,
wherein the memory is further configured to store a plurality of third images corresponding to the folding angles and gaze directions, and 
the at least one processor is further configured to, 

identify an image corresponding to the folding angle and the gaze direction, among the plurality of third images, and
display the image corresponding to the folding angle and the gaze direction, on 
Hawthorne teaches an electronic device [figure 2A, “12”] comprising a gaze detector [figure 2A, forward facing cameras “30A-B”] configured to detect a gaze direction of a user [paragraph 30, gaze tracking],
wherein the memory is further configured to store a plurality of third images corresponding to the folding angles and gaze directions [figures 4A-D, store a plurality of third images “39” corresponding to the folding angles and gaze directions], and 
the at least one processor is further configured to, 
acquire gaze direction information from the gaze detector [paragraph 44, track user’s gaze direction],
identify an image corresponding to the folding angle and the gaze direction, among the plurality of third images [figures 4A-D, identify the image corresponding to the folding angle and gaze, paragraph 44], and
display the image corresponding to the folding angle and the gaze direction, on the at least one display [figures 4A-D, display the image corresponding to the folding angle and gaze, paragraph 44].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Kim to have a gaze detector configured to detect a gaze direction of a user, wherein the memory is further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/NAN-YING YANG/Primary Examiner, Art Unit 2622